Citation Nr: 1818374	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  16-40 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial compensable disability rating for post-concussive headaches and a rating in excess of 10 percent beginning June 1, 2017.

2.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a traumatic brain injury (TBI) and a rating in excess of 70 percent beginning June 1, 2017.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1959 to May 1963.  

This appeal comes to the Board of Veterans' Appeals (Board) from February 2013 and March 2015 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  The February 2013 rating decision granted the Veteran entitlement to service connection and a 10 percent disability rating for a cognitive disorder (claimed as head injury) effective the date the claim was received (September 16, 2010).  The 10 percent rating was continued in a March 2015 rating decision, which also granted entitlement to service connection for post-concussive headaches rated at zero percent effective the date VA received the Veteran's claim (August 26, 2013).  See, e.g., Veteran's August 2013 Statement in Support of Claim (indicating he should be compensated for headaches associated with his TBI).  Entitlement to TDIU was also denied in the March 2015 rating decision.  

In February 2018 informal hearing presentations, the Veteran's representative stated claims for higher disability ratings for the Veteran's service-connected TBI and post-concussive headaches back to the receipt date of the original claims for service connection.  In particular, the representative contends the Veteran expressed disagreement with the February 2013 rating decision when he filed a TDIU application in August 2013.  An August 2013 Statement in Support of the Claim notes increased social difficulties, tinnitus, and headaches.  Ultimately, the Board finds that the Veteran presented new and material lay statements in support of his claims in August 2013, which the Board liberally interprets as an expression of disagreement with the February 2013 rating decision.  Accordingly, the Board finds that the original February 2013 rating decision is on appeal in this case.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  

The issues of (1) entitlement to an initial disability rating in excess of 10 percent for residuals of a TBI and a rating in excess of 70 percent beginning June 1, 2017 and (2) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Prior to June 1, 2017, the preponderance of the evidence is against a finding that the Veteran's headaches manifested with characteristic prostrating attacks averaging one in 2 months over several months.

2.  Beginning June 1, 2017, the evidence shows that the Veteran's headaches manifested with characteristic prostrating attacks averaging one in 2 months over several months.

3.  The preponderance of the evidence is against a finding that the Veteran's headaches manifested with characteristic prostrating attacks occurring on an average once a month over several months.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for post-concussive headaches and a rating in excess of 10 percent beginning June 1, 2017 have not been met.  38 U.S.C. §§ 1101, 1110, 1113, 1131 (2012); 38 C.F.R. § 4.124(a), Diagnostic Code 8100; 4.3, 4.7 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist in regard to the Veteran's claim for entitlement to higher disability ratings for his headaches.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

Rating Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  Disabilities must be reviewed in relation to their history.  Where there is a question as to which of two evaluations apply, the Board assigns the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Accordingly, separate ratings may be assigned for separate periods of time based on the facts found, which is a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In pertinent part, a 10 percent disability rating contemplates headaches with characteristic prostrating attacks occurring on an average one in two months over last several months.  A 30 percent rating for headaches contemplates characteristic prostrating attacks occurring on an average once a month over last several months.  38 C.F.R. § 4.124(a), Diagnostic Code 8100.  The rating criteria do not define "prostrating," and the Board observes that CAVC has not defined "prostrating."  However, according to Webster's New World Dictionary of American English, Third College Edition (1986), p.1080, "prostration" is defined as "utter physical exhaustion or helplessness."  

In this case, the Board finds that it was not factually ascertainable that the Veteran experienced characteristic prostrating attacks averaging one in two months over several months until June 1, 2017, when a VA headaches examination revealed evidence supporting such a finding.  Prior to that date, VA examinations and treatment records contain no compelling evidence that the frequency of such attacks approached a compensable level.  Compare June 2017 VA headaches examination (noting the Veteran experienced prostrating attacks averaging one in two months over several months) with the December 2014 VA headaches examination (noting the Veteran did not have prostrating attacks at the time).  

On appeal, the Veteran has put forth no specific contention to support a finding of a compensable disability rating for his headaches prior to June 1, 2017.  See February 2018 informal hearing presentations.  The Board ultimately finds that the preponderance of the evidence including the December 2014 VA headaches examination is against a finding that the Veteran is entitled to a compensable rating prior to June 1, 2017.   Moreover, there is no evidence or specific contention of record that the frequency of the Veteran's prostrating headaches is or ever was at an average rate of one attack per month or greater over several months.  Accordingly, the Veteran's claim for higher disability ratings for his headaches must be denied.


ORDER

Entitlement to an initial compensable disability rating for post-concussive headaches and a rating in excess of 10 percent beginning June 1, 2017 is denied.


REMAND

On appeal, the Veteran's representative has asserted in the February 2018 informal hearing presentations and a statement received in November 2017 that the AOJ did not adequately consider the Veteran's comorbid mental disabilities including depression and an anxiety disorder in rating the Veteran's residuals of a TBI.  In this case, VA examinations revealed that the Veteran has substantial mental limitations from these conditions, which are not separable from the Veteran's TBI symptoms.  See, e.g., November 2012 mental health and October 2012 TBI examinations.  A rating of 70 percent for the Veteran's TBI residuals under 38 C.F.R. § 4.124a, DC 8045 is based on limitations to memory, concentration, and social functioning as of June 1, 2017.  See June 2017 VA TBI examination.  However, similar symptoms were also associated with Veteran's depression and anxiety disorders prior to June 1, 2017.  See, e.g., November 2012 VA mental health examination.  In such cases, the Board must consider whether the Veteran may be entitled to higher disability ratings under 38 C.F.R. § 4.130 as an alternative to the ratings under 38 C.F.R. § 4.124a, DC 8045.  See 38 C.F.R. § 4.124a, DC 8045, Note (1).  

The Veteran's last VA mental health examination was conducted in November 2012, and the examiner indicated that the Veteran's depression and anxiety resulted in many limitations resulting in total occupational and social impairment.  In contrast, a subsequent examination of the Veteran's TBI residuals in June 2017 revealed routinely appropriate social interaction despite a reported history of anger and trouble maintaining relationships.  However, the Board finds that the June 2017 VA TBI examiner did not adequately discuss manifestations of depression and anxiety disorders, which the October 2012 TBI and November 2012 VA mental health examiner opined where not separable from the Veteran's TBI symptoms.  Accordingly, the AOJ should conduct further development including obtaining an addendum opinion addressing the Veteran's current TBI symptoms in the context of any comorbid mental disabilities.  

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held, in substance, that every claim for an increased evaluation includes a claim for a total disability rating based on TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  The November 2012 VA mental health examiner indicated that the Veteran's inseparable TBI and mental disorder symptoms resulted in total social and occupational impairment, and the Veteran filed a TDIU application in August 2013.  The issue of entitlement to a TDIU was last addressed by the AOJ in the March 2015 rating decision, and it was not readjudicated in the June 2016 Statement of the Case (SOC) or the October 2017 SSOC.  The Veteran's representative raised the issue of entitlement to a TDIU in the February 2018 informal hearing presentations, and the Board finds that it is necessary to remand the issue for further development as it is intertwined with the Veteran's current mental disability picture.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should contact the Veteran and his representative and request their assistance in identifying any outstanding relevant treatment records from VA or private treatment providers.  The AOJ should make reasonable attempts to obtain all relevant outstanding evidence and associate it with the Veteran's claims file.    

2. After associating any outstanding records with the Veteran's claims file, the AOJ should afford the Veteran a current examination(s) with an appropriate examiner(s) of his TBI residuals and any comorbid mental disabilities to include depression and anxiety.  The AOJ should provide the examiner(s) with a complete copy of the claims file to include this remand order.  

The AOJ should ensure that the examiner(s) identifies all TBI residuals ratable under the criteria outlined under 38 C.F.R. § 4.124a, DC 8045.  The AOJ should ask the examiner(s) to determine which residuals of a TBI are separable from the Veteran's mental disabilities.  

The AOJ should also ensure that the examiner(s) identifies all overlapping manifestations between the TBI residuals and mental disabilities, which are not separable.  In regard to such symptoms, the AOJ should ensure that the VA examiner(s) provides an appropriate opinion regarding the Veteran's mental limitations necessary to rate the disability under 38 C.F.R. § 4.130 in the alternative.  

The AOJ should ensure that the VA examiner(s) provides an opinion on how the Veteran's TBI residuals and associated mental limitations would functionally limit his ability to perform physical mental and physical work.  

3. After the above development has been completed, the AOJ must readjudicate the claims.  The AOJ should consider whether it is appropriate to assign the Veteran a disability rating under 38 C.F.R. § 4.130 at any time during the period at issue.  If a benefit sought remains denied, the AOJ must provide the Veteran and his representative with a supplemental statement of the case and return the case to the Board.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


